Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
III.  DETAILED ACTION
Claims 1-20 are presented for examination.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest the combination of elements recited in independent claim 1 and similarly in claims 8 & 15.  More specifically, the prior art of record does not specifically suggest a method, comprising: 
wherein each node in the context graph comprises the macro context or the micro context as one of an open context for an ongoing one or a closed context for a past one of the two or more related user life events with a categorical identifier and a temporal identifier for each of the two or more related user life events, wherein each correlation between two contexts is represented as an edge in the context graph that comprises a line type identifying a weighted correlation between the two contexts, wherein the context graph includes one or more context clusters, and wherein each correlation between two context clusters is represented as an interrelationship in the context graph; 
receiving a first user request and a second user request, each of the requests being associated with the user account; and for each of the first and second user requests: determining, based on the context graph, a current context for the user request and one or more previous contexts that are related to the current context, wherein the current context and the one or more previous contexts are part of a same context cluster; 
arranging, in the interactive interface, the current context with the one or more previous contexts, wherein the arranging displays the line type for the weighted correlation between the two contexts with the open context or the closed context having the categorical identifier and the temporal identifier for each of the two or more related user life events with a categorical identifier and a temporal identifier; resolving the user request based on the current context and the one or more previous contexts;
Dependent claims 2-7, 9-14 & 16-20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153